DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure of the flow being achievable via a packer or bridge plug must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the recitation of “a ball seat located on an inner surface” is vague and indefinite.  It is not clear if the claim is directed to the same structure recited in claim 3 (as a means of shifting the sleeve).  It appears that it is directed to the same structure and will be interpreted as such, however correction is required.  Additionally, as Claim 3 is presented with alternative embodiments, it is not clear if the specification has sufficient support for the multiple actuation mechanisms together.  Likewise, Claims 7-10 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edgar et al., U.S. Patent Publication 2004/0084182, hereinafter referred to as Edgar.
Regarding Claim 1, Edgar discloses a method of pressure testing a casing string in a reverse cementing operation in a wellbore, the method comprising:
Introducing the casing string and a downhole tool installed within the casing string into the wellbore (casing 402 includes valve assembly 401; Paragraphs 0043-0045), wherein the downhole tool comprises a fluid flow path defined by an inner diameter of the downhole tool (as seen In Figures 4/5A-C, the inner diameter of the valve assembly defines a flow path; Paragraphs 0043/044);
Introducing a cement composition into an annulus located between a wall of the wellbore and an outside of the casing string; as seen in Figures 5A-C; Paragraphs 0051-0053);
Causing the fluid path of the downhole tool to close against fluid flow from the annulus into at least a portion of the casing string (by shifting the sleeve 406 axially downward; Paragraphs 0046, 0051, 0052); and
Increasing pressure within the portion of the casing string that is closed against fluid flow from the annulus (in so far as pressure is creased as part of the sleeve shifting and sealing operation; Paragraphs 0051-0053).
Regarding Claim 2, Edgar further discloses that the fluid flow path of the downhole tool is closed by shifting of an inner sleeve (sleeve 406 shifts to seal ports 404; Paragraphs 0051-0053).
Regarding Claim 3, Edgar further discloses that the shifting of the inner sleeve is accomplished via a ball (407) and ball seat (419) (Paragraph 0046).
Regarding Claim 4, Edgar further discloses that the downhole tool further comprises:
Two or more flow ports (404) located around a periphery of a body of the downhole tool (as seen best in Figure 4), wherein the flow ports are in an open position and the inner sleeve is located above the ports prior to shifting of the inner sleeve (as seen in Figures 4/5).
Regarding Claim 5, Edgar further discloses that shifting of the inner sleeve causes the flow ports to close (as seen in Figure 5C; Paragraphs 0045-0047).
Regarding Claim 6, Edgar further discloses that the downhole tool comprises a ball seat located on an inner diameter of the inner sleeve (as seen in Figure 4, upper end 419 forms a ball seat to engage ball 419).
Regarding Claims 11 and 12, Edgar further discloses that the downhole tool comprises a valve located within the inner diameter of the downhole tool, wherein the valve is programmed to close at a predetermined time, and wherein closure of the valve closes the fluid flow path (in so far as the sliding sleeve is used to close off flow ports 404 when pressure is applied; Paragraphs 0044, 0051-0056).
Regarding Claim 13, Edgar further discloses that the downhole tool comprises a ball seat located on an inner diameter of the inner sleeve (as seen in Figure 4, upper end 419 forms a ball seat to engage ball 419).
Regarding Claim 17, Edgar further discloses the step of increasing pressure within the casing string comprises pumping a fluid from a wellhead into the portion of the casing string using a pump (in so far as the use of the ball sealing structure includes pumping fluid to cause sealing engagement between the ball and the adjacent seat).
Regarding Claim 18, Edgar further discloses that introducing a fluid into the annulus prior to introducing the cement composition (as seen in at least Figures 5A-C, the annulus already includes a fluid which moves into the main tool body when cement is being pumped into the annulus).
Regarding Claim 19, Edgar further discloses that the introduction of cement includes a continuous process by which some volume of cement is supplied through the annulus, and as such, the continued process may be taken as some number of discrete cement compositions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgar (2004/0084182) in view of Le, U.S. Patent Publication 2014/0196910, hereinafter referred to as Le.
Regarding Claim 7, Edgar discloses that the sleeve shifting mechanism may take the form of a ball element.  While Edgar discloses that the ball may or may not be held in a given location in the string by a piston, it does not expressly disclose the ball being a drop ball introduced at a wellhead.
Additionally, Le teaches the using a casing string which includes downhole shifting sleeves which may be actuated by a drop ball (347) introduced at a wellhead (22) for a wellbore operation (Paragraph 0060).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the ball actuation of Edgar to include a drop ball introduced at a wellhead as taught by Le.  Doing so merely constitutes the substitution of a ball deployment method for another art recognized alternative to produce a predictable result (MPEP 2143, Subsection I, B).  Examiner notes that Edgar expressly teaches that the piston holding mechanism is only one alternative for deployment of the ball, such that additional mechanism may be usable.
Regarding Claim 8, Edgar further discloses that the ball engages with the ball seat and a pressure differential is created after a seal is created by engagement of the ball with the ball seat (pressure is built in order to overcome the holding force of shear elements 409, Paragraphs 0048-0051).
Regarding Claim 9, Edgar further discloses that the pressure differential causes the inner sleeve to shift (as seen in Figures 5A-C, Paragraph 0055).
Regarding Claim 10, Edgar further discloses that the downhole tool further comprises a value connector housing releasably connected to the inner sleeve by a frangible device (shear pin 409 connecting the sleeve to the outer housing as seen in Figure 4), and wherein the pressure differential causes the frangible device to shear and release the inner sleeve from connection with the valve connector housing (Paragraph 0055).
Regarding Claims 14 and 15, Edgar discloses that the sleeve shifting mechanism may take the form of a ball element which engages a ball seat and closes the fluid flow path through the downhole tool (Paragraphs 0053-0055).  While Edgar discloses that the ball may or may not be held in a given location in the string by a piston, it does not expressly disclose the ball being a drop ball introduced at a wellhead.
Additionally, Le teaches the using a casing string which includes downhole shifting sleeves which may be actuated by a drop ball (347) introduced at a wellhead (22) for a wellbore operation (Paragraph 0060).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the ball actuation of Edgar to include a drop ball introduced at a wellhead as taught by Le.  Doing so merely constitutes the substitution of a ball deployment method for another art recognized alternative to produce a predictable result (MPEP 2143, Subsection I, B).  Examiner notes that Edgar expressly teaches that the piston holding mechanism is only one alternative for deployment of the ball, such that additional mechanism may be usable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edgar (2004/0084182) in view of Chase et al., U.S. Patent Publication 2009/0020285, hereinafter referred to as Chase.
Regarding Claim 16, Edgar discloses the limitations presented in Claim 1 as previously discussed.  While Edgar discloses the structures of the fluid flow path and the flow control sliding sleeve, it does not disclose the use of a packer/bridge plug as part of closing the fluid flow path.
Additionally, Chase teaches the use of a casing string valve system used for reverse cementing, wherein a packer (120) may be used as part of defining a cement circulation flow path (Paragraph 0022).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Edgar to include using a packer to defined the flow passage for closing of the main reverse circulation zone as taught by Chase.  Doing so merely constitutes a standard piece of equipment which is known to be used in reverse cementing operations (Paragraph 0022).  Examiner notes that in the absence of any additional structure or method steps for the use of the packer, a broad interpretation is being applied such that structures which are used in conjunction with the valve may be seen as contributing to the closure step.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edgar (2004/0084182) in view of Rogers et al., U.S. Patent Publication 2007/0095533, hereinafter referred to as Rogers.
Regarding Claim 20, Edgar discloses the limitations presented in Claim 1 relating to a reverse cementing operation.  While Edgar discloses the reverse circulating process, it does not expressly disclose the use of an overbalanced wellbore with a higher hydrostatic pressure column in the annulus than in the casing string.
Additionally, Rogers teaches that overbalanced reverse cementing is a known process, wherein generally the cement in the annulus will be a heaver fluid compared to the fluid it is displacing (i.e. the fluid pushed into the casing string; Paragraph 0032).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Edgar to include overbalanced reverse cementing as taught by Rogers.  Doing so merely constitutes using a known configuration which is likely achieved simply by using cement with a higher density than a displaced fluid (paragraph 0032).  Additionally, Examiner notes that as Rogers teaches that essentially only two alternatives exist for such an operation, overbalanced and underbalanced.  As a result, such a modification would constitutes selecting from a finite number of predicable solutions with a reasonable expectation of success (MPEP 2143, Subsection I, E).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beirute et al., U.S. Patent 5,890,538, teaches the use of a drop ball valve system for reverse circulation wellbore systems.
Hanson et al., U.S. Patent Publication 2013/0264068, teaches the use of a downhole reverse cementing float valve which shifting elements.
Stair, U.S. Patent Publication 2017/0370186, teaches the use of a downhole casing fill valve with multi stage actuation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676